Citation Nr: 9930378	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-38 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a left elbow 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy L. Skipper, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant was discharged from the United States Army in 
April 1977 with over 17 years of active duty service.

This matter was last before the Board of Veterans' Appeals 
(Board) in April 1998, pursuant to an August 1997 order of 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals and 
hereafter "Court").  

Pertinent to the current appeal, in its order the Court 
remanded the appellant's claim for an increased rating for a 
left elbow disability to the Board for further development 
and readjudication.  The Court's order was occasioned 
pursuant to a motion for remand filed by VA and the 
appellant.  In April 1998, the Board remanded the appellant's 
claim to the RO for the required actions.  

Following completion of an orthopedic examination as directed 
in the Board's April 1998 remand and the conduct of an August 
1998 RO hearing, the assigned disability rating for a left 
elbow disability was increased to 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (1998) in a February 1999 
rating decision.  

In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded." Id. at 38.  
Diagnostic Code 5206 provides for a maximum disability rating 
of 50 percent.  Nonetheless, in March 1999 the RO sent the 
appellant a letter in which it stated "[b]ecause an 
increased evaluation has been granted we will consider your 
appeal satisfied unless you notify this office otherwise 
within 30 days from the date of this letter."  No response 
was received.  The RO forwarded the appellant's claims folder 
to the Board.

By letter dated in August 1999, the appellant and his 
attorney were contacted by the Board and were requested to 
advise the Board if he desired to continue with his appeal.  
By letter dated in September 1999, the appellant through 
counsel responded to this inquiry.  Having reviewed the 
appellant's response, the Board construes it as a desire to 
continue this appeal.  


REMAND

Having reviewed the medical evidence obtained subsequent to 
the Board's April 1998 remand, the Board finds that its 
remand directives were not accomplished in full, and 
regrettably must again remand the claim.

In its April 1998 remand, the Board directed that in addition 
to readjudicating the appellant's claim under 38 C.F.R. 
§§ 4.40 and 4.45 and the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the RO was to address whether the 
appellant was entitled to separate ratings for any additional 
symptoms in left elbow found on the new examination.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (consideration of 
separate ratings for "distinct and separate" 
symptomatology, e.g., traumatic arthritis, sensory nerve 
damage, and muscle atrophy).

Further, the RO was to consider the possible application of 
38 C.F.R. § 3.321(b)(1), pertaining to consideration of 
extraschedular evaluations.   

As to both of these issues, the RO has not complied.  In 
particular, the Board notes that in an October 1993 VA 
examination, the appellant was diagnosed to have 
"postoperative possible ulnar nerve transportation," and 
the medical evidence is thereafter silent relative to this.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further notes that although the appellant was 
afforded an orthopedic examination in October 1998, the 
appellant's claims folder does not reflect that inquiry was 
made into possible neurological manifestations of the 
appellant's service-connected left arm disability.  In this 
regard, the Board notes that the section reporting the 
diagnostic and clinical tests afforded the appellant is 
devoid of any data.  See Esteban; see also Evans (Samuel) v. 
Brown, 9 Vet. App. 273, 281 (1996).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and his attorney and ascertain if the 
appellant has received any VA, private, 
or other medical treatment that is not 
currently evidenced by the claims folder.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  After obtaining any additional 
medical records that are not currently in 
the appellant's claims folder, the RO 
should return the appellant's claims 
folder to the examiner who conducted the 
October 1998 examination.

The examiner should make specific 
findings as to whether and to what extent 
the appellant's left arm disability is 
constituted by an ulnar or other nerve 
disorder.  If the examiner who conducted 
the October 1998 examination is no longer 
available or if it is otherwise 
appropriate, the appellant may be 
afforded a clarifying VA orthopedic or 
neurological examination to determine the 
nature and extent of impairment caused by 
his service-connected left elbow 
disability. The appellant should be given 
adequate notice of any scheduled 
examination, which includes advising him 
of the consequences of failure to report 
for the examination.  The appellant's 
claims folder and a copy of this remand 
must also be made available to and 
reviewed by the examining physician in 
conjunction with any examination 
conducted, and all appropriate diagnostic 
testing deemed necessary to render a 
clinically- supported diagnosis and/or 
assessment of severity should be 
administered.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

3.  After the development requested has 
been completed,  the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full. If any development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies or the specific opinions 
requested, appropriate corrective action 
is to be implemented, including the 
return of an inadequate examination 
report to the responsible physician.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to an increased rating for 
his service-connected left elbow 
disability, with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO pursuant to this remand. 
Reiterating its prior remand directive, 
the Board notes that readjudication of 
the claim must be within the analytical 
framework provided by the Court in cases 
such as DeLuca and Esteban, cited above. 
Further, consideration of an 
extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) must be addressed 
on readjudication as well.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto. Thereafter, the case should be returned to the 
Board, if in order.

The appellant will be free to submit additional evidence and 
argument on his claim while it is in remand status.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the measures as are 
directed in this remand are necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b) 
(1998).  The appellant's cooperation in reporting for the 
examination is both critical and appreciated.  However, the 
appellant is further advised that his failure to report for 
the examination without good cause may result in the claim 
being considered on the evidence now of record or denied.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


